Citation Nr: 0739697	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

 Entitlement to service connection for peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determinations of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran appeared at a videoconference hearing before the 
undersigned in March 2006. 

In February 2007, the Board remanded the issues of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and peripheral neuropathy for additional 
development.  In July 2007, VA's Appeals Management Center 
(AMC) granted service connection for PTSD, and evaluated the 
disability as 70 percent disabling.  In February 2006 the RO 
received a statement from a counselor at a Vet Center, which 
was offered in support of the claim for service connection 
for PTSD.  This evidence was referred to the AMC in October 
2007.  The counselor reported that the veteran was 
unemployable due to PTSD.  This statement can be construed as 
raising a claim for total rating for compensation based on 
individual unemployability (TDIU) or increased rating.  These 
matters are referred to the RO for initial consideration.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The veteran has peripheral neuropathy, first demonstrated 
many years after service.

3.  The veteran's peripheral neuropathy is not related to any 
in-service disease or injury, including exposure to Agent 
Orange, Malathion or other herbicides.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309. (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter issued in December 2003, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  The letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, the December 2003 VCAA 
letter contained notations telling the veteran to send 
medical evidence, and "what we need" and that it was his 
responsibility to ensure that VA received all records not in 
the custody of a Federal Agency.  These statements served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the December 2003 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until a February 
2007 letter.  There was a timing deficiency with the letter, 
inasmuch as it was sent after the initial decision on the 
claim. The timing deficiency was cured by readjudication of 
the claim after the notice was sent.  Mayfield v. Nicholson, 
444 F.3d 1328, 1332-4 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

To date, VA has not afforded the veteran a VA examination, 
with an opinion as to the etiology of his claimed peripheral 
neuropathy.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision. 38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The record contains several medical opinions attributing the 
veteran's symptomatology to non-service connected causes.

There is no competent evidence of current peripheral 
neuropathy being related to a disease or injury in service.  
Further examination or opinion is, therefore, not necessary.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2007).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2007).  
Note 2 that follows provides that for purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Id.

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background

The veteran's service medical records do not contain any 
complaints or treatments related to peripheral neuropathy.  
Service personnel records show that the veteran served in 
Vietnam and was a dog handler.

In July 2003 the veteran presented to the Beckley, West 
Virginia VA Medical Center (VAMC) for an Agent Orange 
examination.  The veteran reported complaints of generalized 
joint pain for two to three years as well as numbness on the 
right lateral aspect of the lower leg for two to three 
months.  There were no acute neurological findings.  

The diagnoses were generalized joint pain most likely after 
arthritis, status post lipoma of the skin removed and 
numbness of the right lateral aspect of the leg below the 
knee with an etiology that was most likely an impinged nerve.  
The treating doctor stated that none of these conditions 
seemed to be at the present time related to the veteran's 
Agent Orange exposure.

In an October 2003 statement, the veteran wrote that he was 
exposed to Agent Orange and Malathion while he was in 
Vietnam.  Specifically, he reported that his sentry dog was 
routinely dipped in Malathion.  He stated that he currently 
experienced a great deal of numbness and tingling in all four 
of his extremities.  Along with his statement, the veteran 
submitted an internet article that discussed the effects of 
the chemical Malathion on human health. 

In February 2004 the veteran again presented to the VAMC for 
treatment.  His problem list was lumbar radiculopathy, 
chronic low back pain with a protrusion at C4-6, arthritis, 
diverticulitis and a depressive disorder.

In February 2004 the veteran presented to the Dr. Crow of the 
Neurological Associates for a neurological musculoskeletal 
examination.  The veteran presented with complaints of pain 
in the lower back and hips and numbness in his right leg and 
foot.  The veteran reported that these symptoms began in 
March 2003 when he jumped onto his right foot from a four 
foot height.  The veteran also reported chronic back pain for 
years that was not made significantly worse by the March 2003 
accident.  An MRI revealed severe degenerative disc disease 
at L5-S1 and decreased disc height with end plate reaction.  
The diagnosis was peripheral neuropathy of the right peroneal 
at the knee, right leg pain, chronic low back pain, 
spondylosis and a right knee sprain.  Dr. Crow stated that 
the veteran's peripheral neuropathy should improve with time.

In October 2004 the veteran underwent an "Independent 
Medical Examination" at the Orthopaedic Center of the 
Virginias.  The veteran reported that in July 2003 he was 
inside a large electrical box welding when he looked up and 
felt a sudden onset of neck pain.  The diagnosis was 
cervical/dorsal musculoligamentous strain superimposed on 
pre-existing degenerative joint disease and degenerative disc 
disease with spinal stenosis secondary to his injury in July 
2003.

In May 2005, the veteran presented to Dr. Mario Ramas for an 
evaluation for workers compensation.  Dr. Ramas noted that 
the veteran injured his back in the 1980's which resulted in 
symptomatology with recurrent pain and pain in the hips and 
knees.  He did well until 1990 when he reinjured his back.  
He continued to have symptomtology.  In May 2003 in injured 
his neck and in April 2005 he injured his back.  The 
diagnosis was an LA sprain, superimposed on marked 
degenerative disc disease.

In July 2005, the veteran again presented to the Dr. Crow for 
a neurological musculoskeletal examination.  The diagnosis 
was bilateral carpal tunnel syndrome and cervical 
spondylosis.

At his March 2006 hearing, the veteran stated that as a dog 
handler during his active duty he would dip dogs in Malathion 
to keep bugs off of them.  He stated that he experienced 
numbness since his service.  

Analysis

The veteran asserts that he now has peripheral neuropathy as 
the result of exposure to Agent Orange and Malathion in 
Vietnam.   

The veteran served in Vietnam.  Exposure to Agent Orange or 
other herbicide agents is thus presumed. 

However, disabilities such as acute or subacute peripheral 
neuropathy must manifest to a degree of 10 percent or more 
within one year of the veteran's date of last claimed 
exposure to herbicides for either to be presumed to have been 
incurred in service which is not demonstrated in this case.  
At a minimum, either acute or subacute peripheral neuropathy 
must manifested to 10 percent or more within one year after 
termination of his last period of active duty in November 
1968.  The record reflects that the earliest manifestation of 
peripheral neuropathy was in July 2003, almost 35 years after 
discharge from active duty service.

Additionally, the legal requirement that peripheral 
neuropathy manifest within weeks or months of herbicide 
exposure and resolve within 2 years of onset has not been 
met.  Thus, the veteran is not entitled to presumptive 
service connection for peripheral neuropathy under 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Stefl v. Nicholson, 
21 Vet App 120 (2007); see also Combee v. Brown, 34 F. 3d 
1039 (Fed. Cir. 1994). 

Turning to the veteran's second contention, that exposure to 
Malathion caused peripheral neuropathy; the record confirms 
that the veteran was a dog handler during service, and the 
Board accepts, for purposes of argument, that the he dipped 
dogs in chemical baths used to prevent flea and tick 
infestation.  The question of whether the chemical Malathion 
caused the veteran's peripheral neuropathy is a medical one, 
and one which requires competent medical evidence to resolve.  
While the veteran can certainly testify as to his belief that 
exposure to the chemical in service caused his peripheral 
neuropathy, as a lay person, he is not competent to provide 
an opinion as to medical causation.  Grottveit v. Brown, 
38 C.F.R. § 3.159(a)(1) (2006).  As such, he is not competent 
to render an opinion with respect to the relationship between 
Malathion exposure and peripheral neuropathy.

The veteran has submitted an internet article discussing 
Malathion and its effect upon human health.  The Board has 
reviewed this article, but, even after consideration of such, 
finds that the preponderance of probative evidence is against 
the claim.  A medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sack v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus).

Unfortunately, such is not present in this case.  While the 
article submitted generally discussed chemical exposure to 
dog handlers in service, and notes that long term exposure 
can cause damage to nerves leading to poor coordination of 
the arms and legs, the veteran's disability has been 
attributed to a pinched nerve and post-service on-the-job 
injuries.  There is no medical opinion linking the veteran's 
disability to Malathion exposure.

Specifically, the treating doctor in July 2003 at the VAMC 
concluded that the veteran's numbness had an etiology that 
was most likely an impinged nerve.  This conclusion is 
supported by the evidence showing that complaints first arose 
after the on-the-job injuries.  This evidence constitutes the 
most probative evidence with respect to the question of the 
relationship between the veteran's peripheral neuropathy and 
exposure to Malathion.

The Board has considered whether residuals of prostate cancer 
are otherwise related to the veteran's military service.  See 
Combee v. Brown, supra.  Here, however, the veteran's service 
medical records do not show complaints or treatment for 
peripheral neuropathy.  Rather, peripheral neuropathy was not 
diagnosed until February 2004, which was many years after 
discharge from service.  Additionally, the veteran sustained 
various work related accidents which resulted in back and hip 
pain as well as numbness.  In short, the preponderance of the 
evidence is against a finding that the veteran's peripheral 
neuropathy had its incurrence during the veteran's active 
military service. 

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).  That 
doctrine, however, is not applicable in this case because 
there is no evidence of an in service disability, there is no 
competent evidence of a nexus between the current disability 
and service, and the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.  


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


